Opinion by Judge RYMER; Dissent by Judge REINHARDT; Dissent by Judge KOZINSKI; Dissent by Judge BERZON.
RYMER, Circuit Judge.
For the first time we construe what the Freedom of Access to Clinics Entrances Act (FACE), 18 U.S.C. § 248, means by “threat of force.” FACE gives aggrieved persons a right of action against whoever by “threat of force ... intentionally ... intimidates ... any person because that person is or has been ... providing reproductive health services.” 18 U.S.C. § 248(a)(1) and (c)(1)(A). This requires that we define “threat of force” in a way that comports with the First Amendment, and it raises the question whether the conduct that occurred here falls within the category of unprotected speech.
Four physicians, Dr. Robert Crist, Dr. Warren M. Hern, Dr. Elizabeth Newhall, and Dr. James Newhall, and two health clinics that provide medical services to women including abortions, Planned Parenthood of the Columbia/Willamette, Inc. (PPCW) and the Portland Feminist Women’s Health Center (PFWHC), brought suit under FACE 1 claiming that they were targeted with threats by the American Coalition of Life Activists (ACLA), Advocates for Life Ministries (ALM), and numerous individuals.2 Three threats remain at issue: the Deadly Dozen “GUILTY” poster which identifies Hern and the Newhalls among ten others; the Crist “GUILTY” poster with Crist’s name, addresses and photograph; and the “Nuremberg Files,” which is a compilation about those whom the ACLA anticipated one day might be put on trial for crimes against humanity. The “GUILTY” posters identifying specific physicians were circulated in the wake of a series of “WANTED” and “unWANTED” posters that had identified other doctors who performed abortions before they were murdered.
Although the posters do not contain a threat on their face, the district court held that context could be considered. It defined a threat under FACE in accordance with our “true threat” jurisprudence, as a statement made when “a reasonable person would foresee that the statement would be interpreted by those to whom the maker communicates the statement as a serious expression of intent to harm.” Applying this definition, the court denied ACLA’s motion for summary judgment in a published opinion. Planned Parenthood *1063of the Columbia/Willamette, Inc. v. ACLA (PPCW II), 23 F.Supp.2d 1182 (D.Or.1998).3 The jury returned a verdict in physicians’ favor, and the court enjoined ACLA from publishing the posters or providing other materials with the specific intent to threaten Crist, Hern, Elizabeth Newhall, James Newhall, PPCW, or the Health Center. Planned Parenthood of the Columbia/Willamette, Inc. v. ACLA (PPCW III), 41 F.Supp.2d 1130 (D.Or.1999). ACLA timely appealed.
A panel of this court reversed. In its view, the standard adopted by the district court allowed the jury to find ACLA liable for putting the doctors in harm’s way by singling them out for the attention of unrelated but violent third parties, conduct which is protected by the First Amendment, rather than for authorizing or directly threatening harm itself, which is not. Planned Parenthood of the Columbia/Willamette, Inc. v. ACLA (PPCW IV), 244 F.3d 1007 (9th Cir.), reh’g en banc granted, 268 F.3d 908 (9th Cir.2001). The panel decided that it should evaluate the record independently to determine whether ACLA’s statements could reasonably be construed as saying that ACLA, or its agents, would physically harm doctors who did not stop performing abortions. Having done so, the panel found that the jury’s verdict could not stand.
We reheard the case en banc because these issues are obviously important. We now conclude that it was proper for the district court to adopt our long-standing law on “true threats” to define a “threat” for purposes of FACE. FACE itself requires that the threat of force be made with the intent to intimidate. Thus, the jury must have found that ACLA made statements to intimidate the physicians, reasonably foreseeing that physicians would interpret the statements as a serious expression of ACLA’s intent to harm them because they provided reproductive health services. Construing the facts in the light most favorable to physicians, the verdict is ■ supported by substantial evidence. ACLA was aware that a “wanted”type poster would likely be interpreted as a serious threat of death or bodily harm by a doctor in the reproductive health services community who was identified on one, given the previous pattern of ‘WANTED” posters identifying a specific physician followed by that physician’s murder. The same is true of the posting about these physicians on that part of the “Nuremberg Files” where lines were drawn through the names of doctors who provided abortion services and who had been killed or wounded. We are independently satisfied that to this limited extent, ACLA’s conduct amounted to- a true threat and is not protected speech.
As we see no reversible error on liability or in the equitable relief that was granted, we affirm. However, we remand for consideration of whether the punitive damages award comports with due process.
I
The facts are fully set out in the district court’s order granting injunctive relief, PPWC III, 41 F.Supp.2d at 1131-1155, and we shall not belabor them. In sum:
On March 10, 1993, Michael Griffin shot and killed Dr. David Gunn as he entered an abortion clinic in Pensacola, Florida. Before this, a “WANTED” and an “unWANTED” poster with Gunn’s name, photograph, address and other personal information were published. The “WANTED” poster describes Gunn as an abortionist and invites participation by prayer and *1064fasting, by writing and calling him and sharing a willingness to help him leave his profession, and by asking him to stop doing abortions; the “unWANTED” poster states that he kills children at designated locations and “[t]o defenseless unborn babies Gunn in [sic] heavily armed and very dangerous.” After Gunn’s murder, Bray and Paul Hill (a non-party who was later convicted of murdering a different doctor) prepared a statement supporting Griffin’s acquittal on a justifiable homicide theory, which ALM, Burnett, Crane, Dodds, Foreman, McMillan, Ramey and Stover joined.
On August 21, 1993, Dr. George Patterson, who operated the clinic where Gunn worked, was shot to death. A “WANTED” poster had been circulated prior to his murder, indicating where he performed abortions and that he had Gunn perform abortions for his Pensacola clinic.
In July 1994, Dr. John Bayard Britton was murdered by Paul Hill after being named on an “unWANTED” poster that Hill helped to prepare. One gives Brit-ton’s physical description together with his home and office addresses and phone numbers, and charges “crimes against humanity”; another also displays his picture and states that “he is considered armed and extremely dangerous to women and children. Pray that he is soon apprehended by the love of Jesus!!!” In addition to these items, a third version of the Britton “unWANTED” poster lists personal achievements and Britton’s “crimes against humanity,” also warning that “John Bayard Britton is considered armed and extremely dangerous, especialy [sic] to women and children.” ALM, Bray, Burnett, Crane, McMillan, Ramey and Stover signed a petition supporting Hill.
Many pro-life activists in Operation Rescue condemned these acts of violence. As a result, ALM, Bray, Burnett, Crane, Foreman, McMillan, Ramey and Stover, who espoused a “pro-force” point of view, split off to form ACLA. Burnett observed, “if someone was to condemn any violence against abortion, they probably wouldn’t have felt comfortable working with us.” Organizational meetings were held in the spring of 1994, and ACLA’s first event was held in August 1994. ACLA is based in Portland, Oregon, as is ALM. ALM publishes Life Advocate, a magazine that is distributed nationally and advocates the use of force to oppose the delivery of abortion services. Except for Bray, who authored A Time to Kill and served time in federal prison for conspiring to bomb ten clinics, the individual defendants were directors of ACLA and actively involved in its affairs. ALM commissioned and published Bray’s book, noting that it “shows the connection between the [justifiable homicide] position and clinic destruction and the shootings of abortionists.” Wy-song and ACLA also drafted and circulated a “Contract on the Abortion Industry,” having deliberately chosen that language to allude to mafia hit contracts.
ACLA presented the Deadly Dozen poster during a January 25, 1995 press conference at the March for Life event in Washington, D.C. Bray, Burnett, Crane, Dodds, Foreman, McMillan, Murch, Ra-mey, Stover, Treshman and Wysong were there; Dreste later ratified the poster’s release. This poster is captioned “GUILTY” at the top (which meant the same thing to Crane, who drafted it, as “wanted”), beneath which in slightly smaller print the poster indicates “OF CRIMES AGAINST HUMANITY.” The poster continues: “Abortion was provided as a choice for East European and Jewish women by the (Nazi) National Socialist Regime, and was prosecuted during the Nuremberg Trials (1945-46) under Allied Control Order No. 10 as a ‘war crime.’ ” Under the heading “THE DEADLY DOZEN,” the poster identifies thirteen doctors of whom James Newhall, Elizabeth New-*1065hall, and Warren Hern are three. The poster provides Hern’s residence and the home address of James Newhall and Elizabeth Newhall; it also lists the name and home address of Dr. George Kabacy, a doctor who provided abortions at PPCW. It offers a “$5,000 REWARD” “for information leading to arrest, conviction and revocation of license to practice medicine.” At the bottom the poster bears the legend “ABORTIONIST” in large, bold typeface. The day after the Deadly Dozen poster was released, the FBI offered protection to doctors identified on it and advised them to wear bulletproof vests and take other security precautions, which they did. Knowing this, ALM reprinted the poster in the March 1995 edition of its magazine Life Advocate under a cover with the “grim reaper” holding a scythe; Murch printed it in his newsletter Salt & Light; and ACLA republished the Deadly Dozen poster at events in August 1995 and January 1996.
ACLA released the Crist poster along with five others in August 1995 at the old federal courthouse in St. Louis where the Dred Scott decision had been handed down. Burnett, Crane, Dreste, McMillan, Ramey, Stover and Wysong attended the event. Three of the posters identify doctors; the others identify reproductive health care clinics, one of which was a Planned Parenthood affiliate where Crist worked. The Crist poster has “GUILTY” in large bold letters at the top followed by “OF CRIMES AGAINST HUMANITY” in smaller font. It also gives his home and work addresses; states “Please write, leaflet or picket his neighborhood to expose his blood guilt”; offers a “$500 REWARD” “to any ACLA organization that successfully persuades Crist to turn from his child killing through activities within ACLA guidelines”; and has “ABORTIONIST” in large bold type at the bottom.
At its January 1996 conference, ACLA displayed the Deadly Dozen poster, held a “White Rose Banquet” to honor prisoners convicted of anti-abortion violence, and introduced ALM’s Paul deParrie to unveil the “Nuremberg Files.” ACLA sent a hard copy of some of the Files to Neal Horsley (a non-party) to post on the internet, and ACLA’s name appeared on the Nuremberg Files website opened in January 1997. Approximately 200 people are listed under the label “ABORTIONISTS: the shooters,” and 200 more are listed under Files for judges, politicians, law enforcement, spouses, and abortion rights supporters. Crist, Hern and the Newhalls are listed in the “abortionists” section, which bears the legend: “Black font (working); Greyed-out Name (wounded); Strikethrough (fatality).” The names of Gunn, Patterson and Britton are struck through.
By January 1995 ACLA knew the effect that ‘WANTED,” “unWANTED,” or “GUILTY” posters had on doctors named in them. For example, in a September 1993 issue of Life Advocate which reported that an “unwanted” poster was being prepared for Britton, ALM remarked of the Gunn murder that it “sent shock waves of fear through the ranks of abortion providers across the country. As a result, many more doctors quit out of fear for their lives, and the ones who are left are scared stiff.” Of another doctor who decided to quit performing abortions after circulation of a “Not Wanted” poster, Bray wrote that “it is clear to all, who possess faculties capable of inductive analysis: he was bothered and afraid.”. Wysong also stated: “Listening to what abortionists said, abortionists who have quit the practice who are no longer killing babies but are now pro-life. They said the two things they feared the most were being sued for malpractice and having their picture put on a poster.” And Burnett testified with respect to the *1066danger that “wanted” or “guilty” posters pose to the lives of those who provide abortions: “I mean, if I was an abortionist, I would be afraid.”
By January 1995 the physicians knew about the Gunn, Patterson and Britton murders and the posters that preceded each. Hern was terrified when his name appeared on the Deadly Dozen poster; as he put it: “The fact that wanted posters about these doctors had been circulated, prior to their assassination, and that the— that the posters, then, were followed by the doctor’s assassination, emphasized for me the danger posed by this document, the Deadly Dozen List, which meant to me that — that, as night follows day, that my name was on this wanted poster ... and that I would be assassinated, as had the other doctors been assassinated.” Hern interpreted the poster as meaning “Do what we tell you to do, or we will kill you. And they do.” Crist was “truly frightened,” and stopped practicing medicine for a while out of fear for his life. Dr. Elizabeth Newhall interpreted the Deadly Dozen poster as saying that if she didn’t stop doing abortions, her life was at risk. Dr. James Newhall was “severely frightened” in light of the “clear pattern” of a wanted poster and a murder when there was “another wanted poster with my name on it.”
The jury found for plaintiffs on all claims except for Bray and Treshman on the RICO claims.4 The district court then considered equitable relief. It found that each defendant used intimidation as a means of interfering with the provision of reproductive health services; that each independently and as a co-conspirator published and distributed the Deadly Dozen poster, the Crist poster, and the Nuremberg Files; and that each acted with malice and specific intent in communicating true threats to kill, assault or do bodily harm to each of the plaintiffs to intimidate them from engaging in legal medical practices and procedures. The court found that the balance of hardships weighed “overwhelmingly” in plaintiffs’ favor. It also found that the defendants’ actions were not protected speech under the First Amendment. Accordingly, it issued a permanent injunction restraining defendants from threatening, with the specific intent to do so, any of the plaintiffs in violation of FACE; from publishing or distributing the Deadly Dozen poster and the Crist poster with specific intent to threaten the plaintiffs; from providing additional material concerning plaintiffs, with a specific intent to threaten, to the Nuremberg Files or similar web site; and from publishing or distributing the personally identifying information about the plaintiffs in the Files with a specific intent to threaten. The court also required defendants to turn over materials that are not in compliance with the injunction except for one copy of anything included in the record, which counsel was permitted to retain.
II
Before turning to the merits, we must consider the standard of review because ACLA contends that in a free speech case it is de novo. Relying on Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984), ACLA submits that we must first determine for ourselves *1067whether its speech is classic protected speech or is a “true threat” by reviewing the entire record.
Physicians assert that the standard of review for which ACLA contends comes from libel cases, but that threat cases are different; the more searching review of the record incumbent upon courts in libel cases, they urge, is inapposite to threat cases. They also point out that we have decided all of our threats cases without engaging in de novo review of the factual record. See, e.g., United States v. Gilbert, 884 F.2d 454, 457 (9th Cir.1989) (Gilbert II) (“Viewed as a whole, and using the contextual analysis we have used for other statutes, a rational trier of fact could find a threat.”); United States v. Gordon, 974 F.2d 1110, 1117 (9th Cir.1992) (“Although some of the factual circumstances surrounding the incident suggest a contrary result, the jury acted reasonably [in finding that] the threats were serious.”); United States v. Orozco-Santillan, 903 F.2d 1262, 1266 (9th Cir.1990) (“[A] rational jury could conclude that Orozco Santillan’s statement ... was a threat.”); see also United States v. Hoff, 22 F.3d 222, 224 (9th Cir.1994) (reviewing for clear error conviction for intimidating forest ranger).
We do not entirely agree with either side. It is true that our threats cases have been decided without conducting a de novo review of the factual record, but the issue was not squarely presented in any of those cases. For this reason, we cannot take it as definitively resolved.
In Bose (a defamation action arising out of a publication about loudspeaker systems), the Court confronted an apparent conflict between Federal Rule of Civil Procedure 52(a), providing that findings of fact shall not be set aside unless clearly erroneous, and its rule in cases raising First Amendment issues that “an appellate court has an obligation to ‘make an independent examination of the whole record’ in order to make sure that ‘the judgment does not constitute a forbidden intrusion on the field of free expression.’ ” Bose, 466 U.S. at 498-99, 104 S.Ct. 1949 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 284-86, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964)). The Court noted that it had previously exercised independent judgment on questions such as whether particular remarks are “fighting words,” Street v. New York, 394 U.S. 576, 592, 89 S.Ct. 1354, 22 L.Ed.2d 572 (1969), and whether, as a matter of constitutional law, a motion picture is obscene. Jenkins v. Georgia, 418 U.S. 153, 159-61, 94 S.Ct. 2750, 41 L.Ed.2d 642 (1974). In this connection, the Court observed that in Jenkins it had rejected the notion that a jury finding (there of obscenity) “is insulated from review so long as the jury was properly instructed and there is some evidence to support its findings”; rather, substantive constitutional limitations govern. Bose, 466 U.S. at 506-07, 104 S.Ct. 1949. Therefore, it concluded, appellate judges must themselves determine whether the record establishes the constitutional facts required for showing actual malice with convincing clarity in a case governed by New York Times. This obligation does not, however, extend to any evidence that is not germane to the actual malice (or core constitutional fact) determination. Id. at 514 n. 31, 104 S.Ct. 1949.
The Court revisited the issue in Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 109 S.Ct. 2678, 105 L.Ed.2d 562 (1989). Harte-Hanks was a libel action against a newspaper, also governed by New York Times. The court of appeals had affirmed a judgment against the paper without attempting to make an independent evaluation of the credibility of conflicting oral testimony concerning the facts underlying the jury’s finding of actual malice. Certiorari was granted to consider whether the appellate *1068court’s analysis was consistent with Bose. Harte-Hanks conceded that when conducting the independent review required by New York Times and Bose, a reviewing court should properly hesitate to disregard a jury’s opportunity to observe live testimony and assess witness credibility, but contended that the .Supreme Court had nevertheless rejected the trial court’s credibility determination in Bose. Justice Stevens, writing for the Court in both Bose and Harte-Hanks, noted that this was not correct; he explained that in Bose the Court had accepted the trial court’s determination that the author of the report at issue did not provide credible testimony, but had been unwilling to infer actual malice from the finding. Id. at 689 n. 35, 109 S.Ct. 2678. The Harte-Hanks Court went on to review the entire record, holding that given the instructions, the jury’s answers to special interrogatories, and the facts that were not in dispute, the jury must have found certain testimony incredible and that from these findings, considered with the undisputed evidence, it followed that the paper acted with actual malice and that the evidence was sufficient to support such a finding.
The same rule was reiterated in Hurley v. Irish-American Gay, Lesbian and Bisexual Group of Boston, 515 U.S. 557, 115 S.Ct. 2338, 132 L.Ed.2d 487 (1995), a First Amendment case involving a parade permit. As the Court explained: “This obligation rests upon us simply because the reaches of the First Amendment are ultimately defined by the facts it is held to embrace, and we must thus decide for ourselves whether a given course of conduct falls on the near or far side of the line of constitutional protection.” Id. at 567, 115 S.Ct. 2338.
We have discussed the issue a number of times, in connection with threats in United States v. Merrill, 746 F.2d 458 (9th Cir.1984), United States v. Gilbert (Gilbert I), 813 F.2d 1523 (9th Cir.1987), Melugin v. Hames, 38 F.3d 1478 (9th Cir.1994), and Lovell v. Poway Unified School Dist., 90 F.3d 367 (9th Cir.1996), and in defamation actions in Newton v. National Broadcasting Co., 930 F.2d 662 (9th Cir.1990), Eastwood v. National Enquirer, Inc., 123 F.3d 1249 (9th Cir.1997), and Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180 (9th Cir.2001).
Merrill was prosecuted for mailing injurious articles through the mail (letters with live .22 caliber rim fire bullets, some with the words “Kill Reagan,” some with pornographic playing cards) and for threatening the life of the President in violation of 18 U.S.C. § 871. ACLA relies on that part of Merrill where we considered the obscenity conviction under the Bose standard of review. We interpreted Bose and Smith v. United States, 431 U.S. 291, 97 S.Ct. 1756, 52 L.Ed.2d 324 (1977), as allowing deferential (sufficiency of the evidence) review of findings about contemporary ' community standards and the offensiveness of the material, but as requiring more extensive review of the district court’s findings that Miller’s letters lacked serious political value. Smith, 431 U.S. at 305, 97 S.Ct. 1756 (whether a work lacks serious literary, artistic, political, or scientific value for purposes of an obscenity prosecution is a “determination ... particularly amenable to appellate review”). However, we did not apply heightened review to the threats conviction. Instead, we stated:
Whether any given form of written or oral expression constitutes a true threat for the statute’s [§ 871] purposes is a question for the trier of fact under all of the circumstances. Roy v. United States, 416 F.2d [874,] 877-78 [(9th Cir.1969)]. A few cases may be so clear that they can be resolved as a matter of law, e.g., Watts v. United States, 394 U.S. 705, 89 S.Ct. 1399, 22 L.Ed.2d 664[ ] .(1969) (conditional statement made at *1069political rally which provoked listeners’ laughter was merely “political hyperbole,” and question should not have gone to jury), but most cases arising under this statute present widely varying fact patterns that should be left to the trier of fact. United States v. Carrier, 672 F.2d [300,] 306 [ (2d Cir.1982) ].
Merrill, 746 F.2d at 462-63. Under this standard we held that the district judge was not clearly erroneous in finding that the letters constituted an objectively serious threat to harm the President.
We followed Merrill in Gilbert I, 813 F.2d at 1529-30. Gilbert was charged with violating the Fair Housing Act, 42 U.S.C. § 3631(b) and (c), by mailing menacing flyers to intimidate the director of an adoption organization responsible for the placement and adoption of black and Asian children from aiding minority children’s occupancy of dwellings in Kootenai County. Noting that whether expression is a true threat is for the trier of fact, we recognized that “[wjhether any given form of written expression can supply the requisite intent requirement is a question for the trier of fact.” Gilbert I, 813 F.2d at 1529. Thus, “it is a jury question whether actions and communications are clearly outside the ambit of first amendment protection.” Id. at 1530. And following the Seventh Circuit’s lead in United States v. Khorrami, 895 F.2d 1186, 1192 (7th Cir.1990), we held in Melugin that “the issue whether the prosecution has shown a ‘true threat’ is a question of fact for the jury, not a question of law for the court.” Melugin, 38 F.3d at 1485.
Lovell was a § 1983 action in which a student was suspended for allegedly threatening to shoot a teacher. We acknowledged that “[different standards are sometimes used when reviewing district court cases in which the court adjudged the constitutionality of a restriction on speech,” and that a de novo review of the facts is conducted when a restriction is upheld. Lovell, 90 F.3d at 370.
Newton was a defamation action brought by Wayne Newton (a public figure) against NBC. It was tried to a jury, which found actual malice. The appeal caused us specifically to consider how “to strike the proper balance between our constitutional (Seventh Amendment) deference to the factfinder and our constitutional duty to safeguard First Amendment values” in light of Bose and Harte-Hanks. Newton, 930 F.2d at 666. We observed that the “independent examination of the record” contemplated by Bose is “ ‘not equivalent to a “de novo” review of the ultimate judgment itself,’ ” where the reviewing court makes an “original appraisal of all the evidence to decide whether or not judgment should be entered for the plaintiff.” Id. at 670 n. 10 (quoting Bose, 466 U.S. at 514 n. 31, 104 S.Ct. 1949). However, we also noted that as a general rule, we have conducted de novo review of the record when a restriction on speech has been upheld. Id. (citing Daily Herald Co. v. Munro, 838 F.2d 380, 383 (9th Cir.1988)). We then read Bose and Harte-Hanks as creating a “credibility exception” to the New York Times rule of independent review, such that we give “special deference” to credibility determinations but conduct “a more searching review of other evidence” germane to the actual malice determination. Id. at 671, 672.
Eastwood was another defamation action in which we engaged in an independent review of actual malice. We thought that the jury was properly instructed, but in conducting the review we explained that “it is not enough for us to determine that a reasonable jury could have found for the plaintiff — a kind of suffieiency-of-the-evi-dence test, permitting us to affirm even though we would have reached a different conclusion. Rather, ‘First Amendment *1070questions of “constitutional fact” compel [us to conduct a] de novo review.’ We ourselves must be convinced that the defendant acted with malice,” even though we defer to the jury on questions of credibility. Eastwood, 123 F.3d at 1252 (citations omitted). See also Hoffman, 255 F.3d at 1186 (relying on Eastwood).
It is not easy to discern a rule from these cases that can easily be applied in a threats case where, by definition, a true threat is constitutionally unprotected. Indeed, FACE on its face requires that “threat of force” be defined and applied consistent with the First Amendment. Perhaps this explains why we have treated threat cases differently, explicitly holding that the question of whether there is a true threat is for the jury.
We conclude that the proper definition of a “threat” for purposes of FACE is a question of law that we review de novo. If it were clear that neither the Deadly Dozen nor the Crist poster, or the Nuremberg Files, was a threat as properly defined, the case should not have gone to the jury and summary judgment should have been granted in ACLA’s favor. If there were material facts in dispute or it was not clear that the posters were protected expression instead of true threats, the question whether the posters and the Files amount to a “threat of force” for purposes of the statute was for the trier of fact. Assuming that the district court correctly defined “threat” and properly instructed the jury on the elements of liability pursuant to the statute, our review is for substantial evidence supporting the historical facts (including credibility determinations) and the elements of statutory liability (including intent). We review the district court’s findings with respect to injunctive relief for clear error and its conclusions of law de novo. However, while we normally review the scope of injunctive relief for abuse of discretion, we will scrutinize the relief granted in this case to determine whether the challenged provisions of the injunction burden no more speech than necessary to achieve its goals. Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994).
Given that the verdict for physicians and the injunctive relief granted in their favor restrict speech, we review the record independently in order to satisfy ourselves that the posters and the Files constitute a “true threat” such that they lack First Amendment protection. We will consider the undisputed facts as true, and construe the historical facts, the findings on the statutory elements, and all credibility determinations in favor of the prevailing party. In this way we give appropriate deference to the trier of fact, here both the jury and the district judge, yet assure that evidence of the core constitutional fact — a true threat — falls within the unprotected category and is narrowly enough bounded as a matter of constitutional law.
Ill
ACLA5 argues that the First Amendment requires reversal because liability was based on political speech that constituted neither an incitement to imminent lawless action nor a true threat. It suggests that the key question for us to consider is whether these posters can be con*1071sidered “true threats” when, in fact, the posters on their face contain no explicitly threatening language. Further, ACLA submits that classic political speech cannot be converted into non-protected speech by a context of violence that includes the independent action of others.
Physicians6 counter that this threats case must be analyzed under the settled threats law of this circuit. Following precedent, it was proper for the jury to take context into account. They point out that the district court limited evidence of antiabortion violence to evidence tending to show knowledge of a particular defendant, and maintain that the objective standard on which the jury was instructed comports both with Ninth Circuit law and congressional intent. As the First Amendment does not protect true threats of force, physicians conclude, ACLA’s speech was not protected.
A
We start with the statute under which this action arises. Section 248(c)(1)(A) gives a private right of action to any person aggrieved by reason of the conduct prohibited by subsection (a). Subsection (a)(1) provides:
(a) ... Whoever—
(1) by force or threat of force or by physical obstruction, intentionally injures, intimidates or interferes with or attempts to injure, intimidate or interfere with any person because that person is or has been, or in order to intimidate such person or any other person or any class of persons from, obtaining or providing reproductive health services
shall be subject to the ... civil remedies provided in subsection (c)....
18 U.S.C. § 248(a)(1). The statute also provides that “[njothing in this section shall be construed ... to prohibit any expressive conduct (including peaceful picketing or other peaceful demonstration) protected from legal prohibition by the First Amendment to the Constitution.” 18 U.S.C. § 248(d)(1). '
FACE does not define “threat,” although it does provide that “[t]he term ‘intimidate’ means to place a person in reasonable apprehension of bodily harm to him' — or herself or to another.” 18 U.S.C. § 248(e)(3). Thus, the first task is to define “threat” for purposes of the Act. This requires a definition that comports with the First Amendment, that is, a “true threat.”
The Supreme Court has provided benchmarks, but no definition.
Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969), makes it clear that the First Amendment protects speech that advocates violence, so long as the speech is not directed to inciting or producing imminent lawless action and is not likely to incite or produce such action. So do Hess v. Indiana, 414 U.S. 105, 94 S.Ct. 326, 38 L.Ed.2d 303 (1973) (overturning disorderly conduct conviction of antiwar protestor who yelled “We’ll take *1072the fucking street later (or again)”), and NAACP v. Claiborne Hardware Co., 458 U.S. 886, 102 S.Ct. 3409, 73 L.Ed.2d 1215 (1982). If ACLA had merely endorsed or encouraged the violent actions of others, its speech would be protected.
However, while advocating violence is protected, threatening a person with violence is not. In Watts v. United States, 394 U.S. 705, 89 S.Ct. 1399, 22 L.Ed.2d 664 (1969), the Court explicitly distinguished between political hyperbole, which is protected, and true threats, which are not. Considering how to construe a statute which prohibited “knowingly and willfully ... (making) any threat to take the life of or to inflict bodily harm upon the President,” the Court admonished that any statute which criminalizes a form of pure speech “must be interpreted with the commands of the First Amendment clearly in mind. What is a threat must be distinguished from what is constitutionally protected speech.” Id. at 705, 707, 89 S.Ct. 1399. In that case, an 18-year old war protester told a discussion group of other young people at a public rally on the Washington Monument grounds: “They always holler at us to get an education. And now I have already received my draft classification as 1-A and I have got to report for my physical this Monday coming. I am not going. If they ever make me carry a rifle the first man I want to get in my sights is L.B.J.” Id. at 706, 89 S.Ct. 1399. His audience laughed. Taken in context, and given the conditional nature of the statement and the reaction of the listeners, the Court concluded that the speech could not be interpreted other than as “a kind of very crude offensive méthód of stating a political opposition to the President.” Id. at 708, 89 S.Ct. 1399. Accordingly, it ordered judgment entered for Watts.
ACLA’s position is that the posters, including the Nuremberg Files, are protected political speech under Watts, and cannot lose this character by context. But this is not correct. The Court itself considered context and determined that Watts’s statement was political hyperbole instead of a true threat because of context. Id. at 708, 89 S.Ct. 1399. Beyond this, ACLA points out that the posters contain no language that is a threat. We agree that this is literally true. Therefore, ACLA submits, this case is really an incitement case in disguise. So viewed, the posters are protected speech under Brandenburg and Claiborne, which ACLA suggests is the closest analogue. We disagree that Claiborne is closely analogous.
In March 1966 black citizens in Claiborne County made a list of demands for racial, equality and integration. Unsatisfied by the response, several hundred black persons at a meeting of the local National Association for the Advancement of Colored People (NAACP) voted to place a boycott on white merchants in the area. The boycott continued until October 1969. During this period, stores were watched and the names of persons who violated the boycott were read at meetings of the NAACP at the First Baptist Church, and published in a local paper called “Black Times.” These persons were branded as traitors to the black cause, were called demeaning names, and were socially ostracized. A few incidents of violence occurred. Birdshot was fired at the houses of two boycott violators; a brick was thrown through a windshield; and a flower garden was damaged. None of the victims ceased trading with white merchants. Six other incidents of arguably unlawful conduct occurred. White business owners brought suit against the NAACP and Charles Evers, its field secretary, along with other individuals who had participated in the boycott, for violating Mississippi state laws on malicious interference with a business, antitrust, and illegal boycott. Plaintiffs pursued several theories of liability: participating in management of the *1073boycott; serving as an “enforcer” or monitor; committing or threatening acts of violence, which showed that the perpetrator wanted the boycott to succeed by coercion when it could not succeed by persuasion; and as to Evers, threatening violence against boycott breakers, and as to the NAACP because he was its field secretary when he committed tortious and constitutionally unprotected acts. Damages for business losses during the boycott and in-junctive relief were awarded.
The Court held that there could be no recovery based on intimidation by threats of social ostracism, because offensive and coercive speech is protected by the First Amendment. “The use of speeches, marches, and threats of social ostracism cannot provide the basis for a damages award. But violent conduct is beyond the pale of constitutional protection.” 458 U.S. at 933, 102 S.Ct. 3409. There was some evidence of violence, but the violence was not pervasive as it had been in Milk Wagon Drivers Union Local 753 v. Meadowmoor Dairies, Inc., 312 U.S. 287, 61 S.Ct. 552, 85 L.Ed. 836 (1941). Accordingly, the Court made clear that only losses proximately caused by unlawful conduct could be recovered. Further, civil liability could not be imposed consistent with the First Amendment solely on account of an individual’s association with others who have committed acts of violence; he must have incited or authorized them himself.
For the same reasons the Court held that liability could not be imposed on.Ev-ers for his participation in the boycott itself, or for his threats of vilification or ostracism. However, the merchants also sought damages from Evers for his speeches. He gave one in April 1966, and two others in April 1969. In the first, he told his audience that they would be watched and that blacks who traded with white merchants would be answerable to him; he also said that any “uncle toms” who broke the boycott would “have their necks broken” by their own people. In his April 19, 1969 speech, Evers stated that boycott violators would be “disciplined” by their own people and warned that the Sheriff could not sleep with boycott violators at night. And on April 21, Evers gave another speech to several hundred people calling for a total boycott of white-owned businesses and saying: “If we catch any of you going in any of them racist stores, we’re gonna break your damn neck.” The Court concluded that the “emotionally charged rhetoric” of Evers’s speeches was within the bounds of Brandenburg. It was not followed by violence, and there was no evidence — apart from the speeches themselves — that Evers authorized, ratified, or directly threatened violence. “If there were other evidence of his authorization of wrongful conduct, the references to discipline in the speeches could be used to corroborate that evidence.” Claiborne, 458 U.S. at 929, 102 S.Ct. 3409. As there was not, the findings were constitutionally inadequate to support the damages judgment against him and, in turn, the NAACP.
Claiborne, of course, did not arise under a threats statute. The Court had no need to consider whether Evers’s statements were true threats of force within the meaning of a threats statute; it held-only that his speeches did not incite illegal activity, thus could not have caused business losses and could not be the basis for liability to white merchants. As the opinion points out, there was no context to give the speeches (including the expression “break your neck”) the implication of authorizing or directly threatening unlawful conduct. To the extent there was any intimidating overtone, Evers’s rhetoric was extemporaneous, surrounded by statements supporting non-violent action, and primarily of the social ostracism sort. No specific individuals were targeted. For all that appears, “the break your neck” comments were hy*1074perbolic vernacular. Certainly there was no history that Evers or anyone else associated with the NAACP had broken anyone’s neck who did not participate in, or opposed, this boycott or any others. Nor is there any indication that Evers’s listeners took his statement that boycott breakers’ “necks would be broken” as a serious threat that their necks would be broken; they kept on shopping at boycotted stores.
Thus, Watts was the only Supreme Court case that discussed the First Amendment in relation to true threats before we first confronted the issue. Apart from holding that Watts’s crack about L.B.J. was not a true threat, the Court set out no standard for determining when a statement is a true threat that is unprotected speech under the First Amendment. Shortly after Watts was rendered, we had to decide in Roy v. United States, 416 F.2d 874 (9th Cir.1969), whether a Marine Corps private made a true threat for purposes of 18 U.S.C. § 871 against the President, who was coming to his base the next day, by saying: “I am going to get him.” We adopted a “reasonable speaker” test. As it has come to be articulated, the test is:
Whether a particular statement may properly be considered to be a threat is governed by an objective standard— whether a reasonable person would foresee that the statement would be interpreted by those to whom the maker communicates the statement as a serious expression of intent to harm or assault.
United States v. Orozco-Santillan, 903 F.2d 1262, 1265 (9th Cir.1990).
We have applied this test to threats statutes that are similar to FACE, see, e.g., United States v. Gilbert (Gilbert II), 884 F.2d 454, 457 (9th Cir.1989) (Fair Housing Act banning threat of force to intimidate person based on race and housing practices, 42 U.S.C. § 3631); United States v. Mitchell, 812 F.2d 1250, 1255 (9th Cir.1987) (threats against the President, 18 U.S.C. § 871); Merrill, 746 F.2d at 462-63 (same); United States v. Gordon, 974 F.2d 1110, 1117 (9th Cir.1992) (threat to kill a former President, 18 U.S.C. § 879); Orozco-Santillan, 903 F.2d at 1265 (threats to assault a law enforcement officer with intent to intimidate, 18 U.S.C. § 115); Melugin, 38 F.3d at 1483-84 (threat to influence judicial proceeding under Alaska state law); McCalden v. California Library Ass’n, 955 F.2d 1214, 1222 (9th Cir.1990) (threat to disrupt conference under California’s Unruh Act); and Lovell, 90 F.3d at 371 (9th Cir.1996) (§ 1983 action involving threat to shoot teacher). Other circuits have, too.7 We see no reason not *1075to apply the same test to FACE.8
Under our cases, a threat is “an expression of an intention to inflict evil, injury, or damage on another.” Gilbert II, 884 F.2d at 457; Orozco-Santillan, 903 F.2d at 1265. “Alleged threats should be considered in light of their entire factual context, including the surrounding events and reaction of the listeners.” Orozco-Santillan, 903 F.2d at 1265; see also Mitchell, 812 F.2d at 1255 (citing Watts, 394 U.S. at 708, 89 S.Ct. 1399; Merrill, 746 F.2d at 462; Roy, 416 F.2d at 876). “ ‘The fact that a threat is subtle does not make it less of a threat.’ ” Orozco-Santillan, 903 F.2d at 1265 (quoting Gilbert II, 884 F.2d at 457). A true threat, that is one “where a reasonable person would foresee that the listener will believe he will be subjected to physical violence upon his person, is unprotected by the first amendment.” Id. (citing Merrill, 746 F.2d at 462).
It is not necessary that the defendant intend to, or be able to carry out his threat; the only intent requirement for a true threat is that the defendant intentionally or knowingly communicate the threat. Orozco-Santillan, 903 F.2d at 1265 n. 3; Gilbert II, 884 F.2d at 456-57; Mitchell, 812 F.2d at 1256 (upholding § 871 conviction of defendant with no capacity to carry out threat); Roy, 416 F.2d at 877.9 Other circuits are in accord.10 Nevertheless, we are urged to adopt a subjective intent requirement for FACE. In particular, ami-cus ACLU Foundation of Oregon, Inc., advocates a subjective intent component to “require evidence, albeit circumstantial or inferential in many cases, that the speaker actually intended to induce fear, intimidation, or terror; namely, that the speaker intended to threaten. If a person did not *1076intend to threaten or intimidate (ie., did not intend that his or her statement be understood as a threat), then the speech should not be considered to be a ‘true threat,’ unprotected by the First Amendment.” However, this much is subsumed within the statutory standard of FACE itself, which requires that the threat of force be made with the intent to intimidate. The “requirement of intent to intimidate serves to insulate the statute from unconstitutional application to protected speech.” Gilbert I, 813 F.2d at 1529 (construing the Fair Housing Act’s threat provision, 42 U.S.C. § 3631, which is essentially the same as FACE’s). No reason appears to engraft another intent requirement onto the statute, because whether or not the maker of the threat has an actual intention to carry it out, “an apparently serious threat may cause the mischief or evil toward which the statute was in part directed.” Gilbert II, 884 F.2d at 458 (quoting Roy, 416 F.2d at 877).
The dissents would change the test, either to require that the speaker actually intend to carry out the threat or be in control of those who will, or to make it inapplicable when the speech is public rather than private. However, for years our test has focused on what a reasonable speaker would foresee the listener’s reaction to be under the circumstances, and that is where we believe it should remain. See Madsen, 512 U.S. at 773, 114 S.Ct. 2516 (noting that “threats ... however communicated, are proscribable under the First Amendment, and indicating that display of signs “that could be interpreted as threats or veiled threats” could be prohibited”). Threats are outside the First Amendment to “protect[ ] individuals from the fear of violence, from the disruption that fear engenders, and from the possibility that the threatened violence will occur.” R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 388, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992). This purpose is not served by hinging constitutionality on the speaker’s subjective intent or capacity to do (or not to do) harm. Rather, these factors go to how reasonably foreseeable it is to a speaker that the listener will seriously take his communication as an intent to inflict bodily harm. This suffices to distinguish a “true threat” from speech that is merely frightening. Thus, no reasonable speaker would foresee that a patient would take the statement “You have cancer and will die within six months,” or that a pedestrian would take a warning “Get out of the way of that bus,” as a serious expression of intent to inflict bodily harm; the harm is going to happen anyway.
Neither do we agree that threatening speech made in public is entitled to heightened constitutional protection just because it is communicated publicly rather than privately. As Madsen indicates, threats are unprotected by the First Amendment “however communicated.” Madsen, 512 U.S. at 753, 114 S.Ct. 2516.11
*1077Therefore, we hold that “threat of force” in FACE means what our settled threats law says a true threat is: a statement which, in the entire context and under all the circumstances, a reasonable person would foresee would be interpreted by those to whom the statement is communicated as a serious expression of intent to inflict bodily harm upon that person. So defined, a threatening statement that violates FACE is unprotected under the First Amendment.
B
Although ACLA does not believe we should reach this point, if we do it submits that no claim was made out even under “true threats” cases. First, it argues that other threats cases were criminal actions against someone who made a real threat directly to others, not political speech as is the case here. It contrasts what it calls “a threat plus context” present in United States v. Dinwiddie, 76 F.3d 913 (8th Cir.1996), and in other out-of-circuit cases,12 with the absence of a direct threat in this case. However, our cases do not require that the maker of the threat personally cause physical harm to the listener. In Orozco-Santillan, we made it clear that the speaker did not need 'to be able to carry out the threat. Likewise in Mitchell, the speaker could not possibly have done so. In Gilbert, the threatening letter mentions neither the intended victim nor who would carry out the threat. No case to our knowledge has imposed such a requirement,13 and we decline to now. It is the making of the threat with intent to intimidate — not the implementation of it— that violates FACE.
We do not understand Dinwiddie to hold anything different. Dinwiddie was also a civil suit under FACE. Mrs. Dinwid-die made comments to Crist outside his clinic, warning “Robert, remember Dr. Gunn ... This could happen to you ... He is not in the world anymore. Whoever sheds man’s blood, by man his blood shall be shed.” 76 F.3d at 917. She also said: *1078“[Y]ou have not seen violence yet until you see what we do to you.” Id. Writing for the Eighth Circuit, Judge Richard S. Arnold explained that in applying FACE’S prohibition on using “threats of force,” courts or juries must differentiate between “true threats” and protected speech. The alleged threat must be analyzed in light of its entire factual context to determine whether the recipient of the alleged threat could reasonably conclude that it expresses a determination or intent to injure presently or in the future. As outlined in the opinion, the Eighth Circuit considers a number of factors when deciding whether statements constitute threats of force: the reaction of the recipient and of other listeners, whether the threat was communicated directly to its victim, whether the maker of the threat had made similar statements to the victim in the past, and whether the victim had reason to believe that the maker had a propensity to engage in violence, but the list is not exhaustive and the presence or absence of any of these things is not dispositive. Id. at 925. The court concluded that although Mrs. Dinwiddie did not specifically say to Dr. Crist, ‘T am going to injure you,” the statements in context, and Crist’s reaction to them, show that they were “threats of force” that “intimidated” Crist. The court also noted that the fact that Mrs. Dinwid-die did not specificálly say to Crist that she would injure him does not mean that her comments were not “threats of force.” Id. at 925 n. 9. Accordingly, the court upheld an injunction ordering Mrs. Dinwiddie to stop violating FACE (which, as it pointed out, would have a de minimis effect on her ability to express herself) and approved the injunction’s nationwide scope.
ACLA also maintains that “context” means the direct circumstances surrounding delivery of the threat, or evidence sufficient to resolve ambiguity in the words of the statement — not two weeks of testimony as occurred here in the district court. Otherwise, ACLA submits, FACE is facially invalid. However, none of our cases has limited “context” to explaining ambiguous words, or to delivery. We, and so far as we can tell, other circuits as well, consider the whole factual context and “all of the circumstances,” Merrill, 746 F.2d at 462, in order to determine whether a statement is a true threat. ACLA points to United States v. Kelner, 534 F.2d 1020 (2d Cir.1976), but the Second Circuit’s view is not to the contrary, as we noted in Lovell. Lovell, 90 F.3d at 372. The defendant in Kelner, who threatened to assassinate Yas-ser Arafat during a radio broadcast that also contained protected political expression, argued that this insulated his threat from prosecution; the court observed that this was not the case “[s]o long as the threat on its.face and in the circumstances in which it is made is so unequivocal, unconditional, immediate and specific as to the person threatened, as to convey a gravity of purpose and imminent prospect of execution.” Kelner, 534 F.2d at 1027. In Kelner as well as in Lovell, the threatening statement was considered in context to determine if it were a true threat or not. See United States v. Malik, 16 F.3d 45, 50 (2d Cir.1994) (once there is sufficient extrinsic evidence to show that an ordinary and reasonable recipient would interpret letter as threat, case should go to the jury).
Indeed, context is critical in a true threats case and history can give meaning to the medium. Use of Ryder trucks— which the Eighth Circuit found to be a true threat in United States v. Hart, 212 F.3d 1067 (8th Cir.2000) — is an example that is strikingly similar to the use of “wanted”-type posters in this case. Hart, who was a known anti-abortion activist, parked two Ryder trucks in the driveways of an abortion clinic. He was prosecuted and convicted of violating FACE. The court held that Hart had threatened the *1079clinic to intimidate it by using Ryder trucks, because a Ryder truck had been used in the Oklahoma City bombing of the Murrah Federal Building. Hart knew the clinicians knew this and would fear for their lives. Thus, use of the Ryder truck was a true threat. Like the poster format here, the Ryder truck in Hart was a symbol of something beyond the vehicle: there, a devastating bomb; in this case, murder.14
ACLA’s contention that allowing consideration of context beyond the direct circumstances surrounding delivery of the words themselves creates a facial invalidity in FACE and the Hobbs Act is unavailing. Of the courts to consider the constitutionality of threats statutes, including the United States Supreme Court in Watts, all have upheld constitutionality and ACLA points to none that has disallowed consideration of context.15 This makes sense, because without context, a burning cross or dead rat mean nothing. In any event, the requirement of intent to intimidate cures whatever risk there might be of overbreadth.
Nor does consideration of context amount to viewpoint discrimination, as ACLA contends. ACLA’s theory appears to be that because the posters did not contain any threat on their face, the views of abortion foes are chilled more than the views of abortion-right proponents because of the random acts of violence committed by some people against abortion providers. However, FACE itself is viewpoint neutral. See, e.g., United States v. Weslin, 156 F.3d 292, 296-97 (2d Cir.1998); United States v. Wilson, 154 F.3d 658, 663 (7th Cir.1998) (“The Act punishes anyone who engages in the prohibited conduct, irrespective of the person’s viewpoint and does not target any message based on content. ‘The Access Act thus does not play favorites: it protects from violent or obstructive activity not only abortion clinics, but facilities providing pre-pregnancy and pregnancy counseling services, as well as facilities counseling alternatives to abortion.’ ”) (quoting Terry v. Reno, 101 F.3d 1412, 1419 (D.C.Cir.1996)). Moreover, ACLA could not be liable under FACE unless it made a true threat with the intent to intimidate physicians. Thus it is making a threat to intimidate that makes ACLA’s conduct unlawful, not its viewpoint.
Because of context, we conclude that the Crist and Deadly Dozen posters are not just a political statement. Even if the Gunn poster, which was the first “WANTED” poster, was a purely political message when originally issued, and even if the Britton poster were too, by the time of the Crist poster, the poster format itself had acquired currency as a death threat for abortion providers. Gunn was killed after his poster was released; Britton was killed after his poster was released; and Patterson was killed after his poster was released. Knowing this, and knowing the fear generated among those in the reproductive health services community who were singled out for identification on a “wanted”-type poster, ACLA deliberately identified Crist on a “GUILTY” poster and intentionally put the names of Hern and the Newhalls on the Deadly Dozen “GUILTY” poster to intimidate them. This goes well beyond the political message (regardless of what one thinks of it) *1080that abortionists are killers who deserve death too.
The Nuremberg Files are somewhat different. Although they name individuals, they name hundreds of them. The avowed intent is “collecting dossiers on abortionists in anticipation that one day we may be able to hold them on trial for crimes against humanity.” The web page states: “One of the great tragedies of the Nuremberg trials of Nazis after WWII was that complete information and documented evidence had not been collected so many war criminals went free or were only found guilty of minor crimes. We do not want the same thing to happen when the day comes to. charge abortionists with their crimes. We anticipate the day when these people will be charged in PERFECTLY LEGAL COURTS once the tide of this nation’s opinion turns against child-killing (as it surely will).” However offensive or disturbing this might be to those listed in the Files, being offensive and provocative is protected under the First Amendment. But, in two critical respects, the Files go further. In addition to listing judges, politicians and law enforcement personnel, the Files separately categorize “Abortionists” and list the names of individuals who provide abortion services, including, specifically, Crist,’ Hern, and both Newhalls. Also, names of abortion providers who have been murdered because of their activities are lined through in black, while names of those who have been wounded are highlighted in grey. As a result, we cannot say that it is clear as a matter of law that listing Crist, Hern, and the Newhalls on both the Nuremberg Files and the GUILTY posters is purely protected, political expression.
Accordingly, whether the Crist Poster, the Deadly Dozen poster, and the identification of Crist, Hern, Dr. Elizabeth New-hall and Dr. James Newhall in the Nuremberg Files as well as on “wanted”-type posters, constituted true threats was properly for the jury to decide.
C
ACLA next argues that the true threat instructions require reversal because they permitted consideration of motive, history of violence including the violent actions of others, and the defendants’ subjective motives as part of context. We have already explained why it is proper for the whole factual context and all the circumstances bearing on a threat to be considered. The court also instructed the jury to consider evidence presented by the defense of nonviolence and- permissive exercise of free speech. That the contextual facts may have included the violent actions of others does not infect the instruction, because the issue is whether a reasonable person should have foreseen that the Crist Guilty Poster, the Deadly Dozen Poster, and the Nuremberg Files, would be interpreted as a serious threat of harm by doctors who provide abortions and were identified on them.
ACLA also contends that the district court employed the wrong standard of intent, allowing the jury to find in physicians’ favor regardless of ACLA’s subjective intent. The court instructed: “A statement is a ‘true threat’ when a reasonable person making the statement would foresee that the statement would be interpreted by those to whom it is communicated as a serious expression of an intent to bodily harm or assault.” This language is taken from Orozco-Santillan, 903 F.2d at 1265, is an accurate statement of our law, and is faithful to the objective standard we use for determining whether a statement is a true threat. For reasons we have already explained, we decline to read into FACE (or the Hobbs Act) a specific intent to threaten violence or to commit unlawful acts in addition to the intent to intimidate which the statute itself requires.
*1081ACLA additionally faults the court for failing to provide any standard of intent because the elements instruction merely states that FACE is violated by “a threat of force to intimidate or interfere with, or attempt to intimidate or interfere with” physicians’ ability to provide reproductive health services. As best we can tell, this boils down to a complaint that the instruction did not say “in ' order to” between “threat of force” and “to intimidate.” However, this is the plain import of the instruction.
ACLA further suggests that the conspiracy instruction, combined with the “attempt to intimidate” instruction, could have resulted in liability for an “attempt to threaten” without proof of an actual threat.16 We do not see how, because the jury had to find a true threat before reaching any other FACE or RICO issues. ACLA also posits that the standard form instruction, “[i]f you find a defendant was a member of a conspiracy, that defendant is responsible for what other conspirators said or did to carry out the conspiracy, whether or not that defendant knew what they said or did,” had the effect in this case of violating the rule of Claiborne that one cannot be held accountable for- the speech of others by reason of mere association, absent ratification or adoption of it. However, the jury was instructed that a person does not become a conspirator merely by associating with one or more persons who are conspirators; rather, one becomes a member of a conspiracy by willfully participating in an unlawful plan with the intent to advance or further some object or purpose of it. There is no right to associate with others to engage in activities that are unlawful and unprotected by the First Amendment, as the making of true threats to intimidate providers of reproductive health services is. Madsen, 512 U.S. at 776, 114 S.Ct. 2516 (upholding injunction restraining abortion protestors acting in concert with defendants). The Seventh Circuit had occasion to consider (and reject) a similar argument made by abortion protestors who had been convicted of conspiring to violate FACE in United States v. Wilson, 154 F.3d 658, 666-67 (7th Cir.1998). It explained that the Supreme Court in Claiborne was referring to individuals who were engaging in a peaceful protest and thus were properly exercising their First Amendment rights, whereas FACE is aimed at those who themselves intend to intimidate and thereby deprive others of their lawful rights. As in Wilson, we are not persuaded that the instructions allowed any defendant in this case to be found liable for threats to intimidate for *1082which he or she was not responsible. They either participated in making them, or agreed that they should be made.
Finally, we note that the jury was instructed that “[e]ven speech that is coercive may be protected if the speaker refrains from violence or from making a true threat. Moreover, the mere abstract teaching of the moral propriety or even moral necessity for resort to force and violence is protected speech under the First Amendment.” It was reminded that “plaintiffs’ claims are based only on the three statements I have listed for you,” and that it should determine the case as to each defendant and each claim separately. Accordingly, the court did not abuse its discretion in formulating the instructions, nor was the jury incorrectly instructed as a matter of law on true threats or the elements of FACE.17
D
ACLA joins in Treshman’s assertion that the court erroneously admitted prejudicial evidence by permitting: an FBI agent and two federal marshals to testify that the FBI and the Justice Department considered ACLA’s two posters to be “serious threats”; references to non-párty violence; introduction of defendants’ arrests; physicians’ counsel to tell the jury about Bray’s invocations of the Fifth Amendment through a summary of his deposition; references to actions of certain defendants and non-parties on the abortion debate and to such things as the signing of “Defensive Action petitions” by five or six of the individual defendants; an exhibit with Rev. Sullivan’s hearsay opinion that ACLA is a “cancer” which prolifers must “cut out immediately” before it “destroys the pro-life movement” to remain in the exhibit books; and by permitting deposition summaries to be introduced. ACLA recognizes that evi-dentiary rulings are normally reviewed for an abuse of discretion, but argues that in cases raising First Amendment issues appellate courts must independently examine the record for evidentiary errors which penalize political speech or allow “a forbidden intrusion on the field of free expression.” Milkovich v. Lorain Journal Co., 497 U.S. 1, 17, 110 S.Ct. 2695, 111 L.Ed.2d 1 (1990) (citation omitted). We decline ACLA’s invitation to review evidentiary rulings de novo. No case of which we are aware suggests that the obligation to examine the record independently extends so far. Nor do we believe that appellate judges should retry cases, as ACLA’s proposal would have us do. Accordingly, we review the district court’s evidentiary rulings in this case, as we do evidentiary rulings in all cases, for abuse of discretion. None appears.
Testimony about the law enforcement officers’ response to the Crist and Deadly Dozen “GUILTY” posters had some tendency to show the physicians’ state of mind when they found out they were named on “wanted”-type posters, as well as to show the knowledge and intent of ACLA in distributing the posters regard*1083less of the reaction they precipitated. Both are non-hearsay purposes. No testimony was allowed about what officers thought the posters meant. That FBI agents and United States Marshals advised physicians to take security precautions relates to how Crist, Hern, and the Newhalls perceived their own safety. The court admonished the jury that it should not conclude that these agencies had decided that the threats were “true threats.” We assume that the jury followed the court’s limiting instruction, Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899-900 (9th Cir.1996), which cured whatever potential there may have been for an unduly prejudicial effect from admission of this testimony.
ACLA’s knowledge of prior violence and its effect on reproductive health services providers bore directly on its intent to intimidate physicians, and was limited by the district court to that relevant purpose. Bray’s invocation of the Fifth Amendment was not improperly admitted as to him in a civil trial. SEC v. Colello, 139 F.3d 674, 677 (9th Cir.1998). Co-conspirator statements were admissible so long as they were connected to the conspiracy and the jury found that the statements were made in furtherance of it. The same is true of the Defensive Action petitions, which were clearly admissible against those defendants who signed them and as to others with whom the signatories were conspiring. Speech does not become inadmissible to show context or intent simply because standing alone it is protected. Wisconsin v. Mitchell, 508 U.S. 476, 489-90, 113 S.Ct. 2194, 124 L.Ed.2d 436 (1993) (First Amendment does not prohibit evidentiary use of speech to show motive or intent); Dinwiddie, 76 F.3d at 918, 925, n. 10 (although advocacy of view that violence is justifiable is protected, it was appropriate for district court to consider plaintiffs awareness of defendant’s advocacy of lethal force in determining whether defendant intimidated him with threats of force). Terry Sullivan was a the Chicago meeting that led to the founding of ACLA, and to the extent that he expressed any opinion about how ACLA was undermining a commitment to nonviolence, it was part of what happened at the time, was relevant to show that ACLA knew how its actions were being interpreted, and was within the district court’s discretion to admit once Sullivan’s testimony had laid a foundation. Neither Sullivan nor Flip Benham was available to testify at trial; as both had been examined at a deposition, their former testimony was not excluded by the hearsay rule, Fed.R.Evid. 804(b), and its presentation in the form of summaries was within the court’s discretion under Rule 611(a). Oostendorp v. Khanna, 937 F.2d 1177, 1180 (7th Cir.1991) (requiring deposition summaries not an abuse of discretionary authority to regulate conduct of civil trials); Walker v. Action Indus., Inc., 802 F.2d 703, 712 (4th Cir.1986) (same); Kingsley v. Baker/Beech Nut Corp., 546 F.2d 1136, 1141 (5th Cir.1977) (same); MANUAL FOR COMPLEX LITIGATION, Third, § 22.331 (1995).18
*1084E
ACLA also joins Treshman’s argument that mistrials should have been granted because a juror objected to use of the word “abortionist”; the judge made a remark about Bill Clinton in admonishing a witness to tell the truth; jurors were invited to watch a criminal sentencing proceeding; three jurors had a conversation with one of the physicians during a lunch hour; and physicians’ counsel likened defendants to the Oklahoma City and World Trade Center bombers and Islamic terrorists during his closing. We are asked to review the record de novo on this issue as well, although ACLA acknowledges that the normal standard for refusing to grant mistrials is abuse of discretion. We decline to change our standard, and see no reversible error.
When a juror informed the court that the defense’s use of the term “abortionist” was becoming distracting, the district court instructed the jury that “[i]t is perfectly legal, and proper, and within any free speech right, for one group, that is opposing another group, to refer to them in the terms they choose. And it’s clear the pro-life people, traditionally, I believe, call abortion providers abortionists. So, there should not be any adverse reaction to these people using the lingo and terminology of their protest.” The jurors all responded that they could live with that, and keep an open mind with respect to all the evidence. There was no objection to the process, and no abuse of discretion on account of taking no further action. Similarly, after learning of a chance encounter in the courthouse elevator between Elizabeth Newhall and three jurors in the presence of defense counsel, the court inquired whether the jurors had discussed anything substantive and whether their judgment would be impaired by the contact. They responded negatively and the court acted within its discretion in taking no further action. The court also instructed that anything the jury may have seen or heard when the court was not in session is not evidence, and that the case was to be decided solely on the evidence received at trial. Finally, ACLA fails to explain why allowing the jurors to watch two sentencing proceedings was objectionable or prejudicial, and we cannot see how it was.
The judge himself recognized that his Clinton reference was inappropriate. He apologized to the jury about it, and explained that the court was attempting to suggest to the witness that she should just go ahead and answer a question. (The witness had remarked to counsel after being impeached with a prior inconsistent statement under oath, “I am not sure what you mean by truthful.”) The judge told jurors to put his comment out of their minds, permitted the defense to re-open direct examination to allow the witness to explain her prior answer, and told the jury again in his final instructions that any remarks of his were not to be taken as an indication of how much weight to give the testimony of any witness. Whatever the impropriety, it was cured.
As might be expected, closing argument was robust on both sides; the court gave all counsel considerable latitude. Images of famous and infamous figures alike were evoked. The district judge was in the best position to decide whether any particular reference went too far. The court remind*1085ed the jury that counsels’ statements were not evidence, and we cannot say that the defense was so prejudiced by the argument that a mistrial should have been granted.
F
Having concluded that “threat of force” was properly defined and that no trial error requires reversal, we consider whether the core constitutional fact — a true threat — exists such that the Crist and Deadly Dozen Posters, and the Nuremberg Files as to Crist, Hern, and the New-halls, are without First Amendment protection. The task in this case does not seem dramatically different from determining that the issue should have gone to the jury and that the jury was properly instructed under FACE. Nevertheless, we review the evidence on true threats independently.
The true threats analysis turns on the poster pattern. Neither the Crist poster nor the Deadly Dozen poster contains any language that is overtly threatening. Both differ from prior posters in that the prior posters were captioned “WANTED” while these are captioned “GUILTY.” The text also differs somewhat, but differences in caption or words are immaterial because the language itself is not what is threatening. Rather, it is use of the “wanted”-type format in the context of the poster pattern — poster followed by murder — that constitutes the threat. Because of the pattern, a “wanted”-type poster naming a specific doctor who provides abortions was perceived by physicians, who are providers of reproductive health services, as a serious threat of death or bodily harm. After a “WANTED” poster on Dr. David Gunn appeared, he was shot and killed. After a “WANTED” poster on Dr. George Patterson appeared, he was shot and killed. After a ‘WANTED” poster on Dr. John Brit-ton appeared, he was shot and killed. None of these “WANTED” posters contained threatening language, either. Neither did they identify who would pull the trigger. But knowing this pattern, knowing that unlawful action had followed “WANTED” posters on Gunn, Patterson and Britton, and knowing that “wanted”type posters were intimidating and caused fear of serious harm to those named on them, ACLA published a “GUILTY” poster in essentially the same format on Dr. Crist and a Deadly Dozen “GUILTY” poster in similar format naming Dr. Hern, Dr. Elizabeth Newhall and Dr. James Newhall because they perform abortions. Physicians could well believe that ACLA would make good on the threat. One of the other doctors on the Deadly Dozen poster had in fact been shot before the poster was published. This is not political hyperbole. Nor is it merely “vituperative, abusive, and inexact.” Watts, 394 U.S. at 708, 89 S.Ct. 1399 (comparing language used in political arena to language used in labor disputes). In the context of the poster pattern, the posters were precise in their meaning to those in the relevant community of reproductive health service providers. They were a true threat.
The posters are a true threat because, like Ryder trucks or burning crosses, they connote something they do not literally say, yet both the actor and the recipient get the message. To the doctor who performs abortions, these posters meant “You’re Wanted or You’re Guilty; You’ll be shot or killed.” This was reinforced by the scorecard in the Nuremberg Files. The communication was not conditional or casual. It was specifically targeted. Crist, Hern, and the Newhalls, who performed abortions, were not amused. Cf. Watts, 394 U.S. at 708, 89 S.Ct. 1399 (no true threat in political speech that was conditional, extemporaneous, and met with laughter); Claiborne, 458 U.S. at 928, 102 S.Ct. 3409 (spontaneous and emotional ap*1086peal in extemporaneous speech protected when lawless action not incited).
The “GUILTY” posters were publicly distributed, but personally targeted. While a privately communicated threat is generally more likely to be taken seriously than a diffuse public one, this cannot be said of a threat that is made publicly but is about a specifically identified doctor and is in the same format that had previously resulted in the death of three doctors who had also been publicly, yet specifically, targeted. There were no individualized threats in Brandenburg, Watts or Claiborne. However, no one putting Crist, Hern, and the Newhalls on a “wanted”type poster, or participating in selecting these particular abortion providers for such a poster or publishing it, could possibly believe anything other than that each would be seriously worried about being next in line to be shot and killed. And they were seriously worried.
As a direct result of having a “GUILTY” poster out on them, physicians wore bulletproof vests and took other extraordinary security measures to protect themselves and their families. ACLA had every reason to foresee that its expression of intent to harm (the “GUILTY” poster identifying Crist, Hern, Elizabeth Newhall and James Newhall by name and putting them in the File that tracks hits and misses) would elicit this reaction. Physicians’ fear did not simply happen; ACLA intended to intimidate them from doing what they do.
This is the point of the statute and is conduct that we are satisfied lacks any protection under the First Amendment.
Violence is not a protected value. Nor is a true threat of violence with intent to intimidate. ACLA may have been staking out a position for debate when it merely advocated violence as in Bray’s A Time to Kill, or applauded it, as in the Defense Action petitions. Likewise, when it created the Nuremberg Files in the abstract, because the First Amendment does not preclude calling people demeaning or inflammatory names, or threatening social ostracism or vilification to advocate a political position. Claiborne, 458 U.S. at 903, 909-12, 102 S.Ct. 3409. But, after being on “wanted”-type posters, Dr. Gunn, Dr. Patterson, and Dr. Britton can no longer participate in the debate. By replicating the poster pattern that preceded the elimination of Gunn, Patterson and Britton, and by putting Crist, Hern, and the Newhalls in an abortionists’ File that scores fatalities, ACLA was not staking out a position of debate but of threatened demise. This turns the First Amendment on its head.
Like “fighting words,” true threats are proscribable. We therefore conclude that the judgment of liability in physicians’ favor is constitutionally permissible.
IV
ACLA submits that the damage award must be reversed or limited to the compensatory damages because the punitive award amounts to judgment without notice contrary to BMW of North America, Inc. v. Gore, 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996). We have since discussed the subject in depth in In re Exxon Valdez, 270 F.3d 1215, 1241 (9th Cir.2001). Although our review is de novo, the district court should be given the opportunity to evaluate the punitive damages award and to make findings with respect to its propriety. Therefore, we vacate the award of punitive damages and remand for the district court to consider in the first instance whether the award is appropriate in light of Exxon Valdez.
V
After trial, the district court found that each defendant used intimidation as a means of interfering with the provision of reproductive health services and acted *1087with malice and with specific intent in threatening physicians. It found that physicians remain threatened by ACLA’s threats, and have no adequate remedy at law. The court concluded that physicians had proved by clear and convincing evidence that each defendant acting independently and as a co-conspirator prepared and published the Deadly Dozen Poster, the Crist Poster, and the Nuremberg Files with specific intent to make true threats to kill or do bodily harm to physicians, and to intimidate them from engaging in legal medical practices. It “totally rejected] the defendants’ attempts to justify then-actions as an expression of opinion or as a legitimate and lawful exercise of free speech in order to dissuade the plaintiffs from providing abortion services.” PPCW III, 41 F.Supp.2d at 1154. Applying Mad-sen ’s standard, the court found that ACLA’s actions were not protected under the First Amendment. Accordingly, it permanently enjoined each of the defendants, their agents, and all persons in active concert with any of them who receive actual notice, from threatening, with the specific intent to do so, Crist, Hern, Dr. Elizabeth Newhall, Dr. James Newhall, PPCW and PFWHC in violation of FACE; publishing, republishing, reproducing or distributing the Deadly Dozen Poster, or the Crist poster, or their equivalent, with specific intent to threaten physicians, PPCW or PFWHC; and from providing additional material concerning Crist, Hern, either Newhall, PPCW or PFWHC to the Nuremberg Files or any mirror web site with a specific intent to threaten, as well as from publishing the personally identifying information about them in the Nuremberg Files with a specific intent to threaten. The court also ordered ACLA to turn over possession of materials that are not in compliance with the injunction.
ACLA complains principally about the restraint on possessing the posters. Pointing to Stanley v. Georgia, 394 U.S. 557, 567, 89 S.Ct. 1243, 22 L.Ed.2d 542 (1969), where the Court observed that “the State may no more prohibit mere possession of obscene matter on the ground that it may lead to antisocial conduct than it may prohibit possession of chemistry books on the. ground that they may lead to the manufacture of homemade spirits,” ACLA contends that the injunction treats the posters worse than obscenity. However, the posters in this case are quite different from a book; the “wanted” — type posters themselves — not their ideological content — are the tool for threatening physicians. In this sense the posters’ status is more like conduct than speech. Cf. United States v. O’Brien, 391 U.S. 367, 376-82, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968) (explaining distinction between speech and conduct, and holding that expressive aspect of conduct does not exempt it from warranted regulation). The First Amendment interest in retaining possession of the threatening posters is de minimis, while ACLA’s continued possession of them constitutes part of the threat. The court heard all the evidence, which included testimony that some defendants obstructed justice and ignored injunctions. Accordingly, we cannot say that the turnover order was broader than necessary to assure that this particular threat will not be used again.
ACLA also suggests that the injunction is an improper prior restraint on speech because it prohibits dissemination of the posters. It is not. The Supreme Court has rejected the notion that all injunctions which incidentally affect expression are prior restraints. Madsen, 512 U.S. at 764 n. 2, 114 S.Ct. 2516; Schenck v. Pro-Choice Network of Western New York, 519 U.S. 357, 374 n. 6, 117 S.Ct. 855, 137 L.Ed.2d 1 (1997). Like Madsen and Schenck, the injunction here was not issued because of the content of ACLA’s *1088expression, but because of prior unlawful conduct.
The terms of the injunction are finely tuned and exceedingly narrow. Only threats or use of the posters or their equivalent with the specific intent to threaten Crist, Hern, either Newhall, PPCW or PFWHC are prohibited. Only personal information about these particular persons may not be used in the Nuremberg Files with the specific intent to threaten them. This leaves huge room for ACLA to express its views.19
CONCLUSION
A “threat of force” for purposes of FACE is properly defined in accordance with our long-standing test on “true threats,” as “whether a reasonable person would foresee that the statement would be interpreted by those to whom the maker communicates the statement as a serious expression of intent to harm or assault.” This, coupled with the statute’s requirement of intent to intimidate, comports with the First Amendment.
We have reviewed the record and are satisfied that use of the Crist Poster, the Deadly Dozen Poster, and the individual plaintiffs’ listing in the Nuremberg Files constitute a true threat. In three prior incidents, a “wanted”-type poster identifying a specific doctor who provided abortion services was circulated, and the doctor named on the poster was killed. ACLA and physicians knew of this, and both understood the significance of the particular posters specifically identifying each of them. ACLA realized that “wanted” or “guilty” posters had a threatening meaning that physicians would take seriously. In conjunction with the “guilty” posters, being listed on a Nuremberg Files scorecard for abortion providers impliedly threatened physicians with being next on a hit list. To this extent only, the Files are also a true threat. However, the Nuremberg Files are protected speech.
There is substantial evidence that these posters were prepared and disseminated to intimidate physicians from providing reproductive health services. Thus, ACLA was appropriately found liable for a true threat to intimidate under FACE.
Holding ACLA accountable for this conduct does not impinge on legitimate protest or advocacy. Restraining it from continuing to threaten these physicians burdens speech no more than necessary.
Therefore, we affirm the judgment in all respects but for punitive damages, as to which we remand.
AFFIRMED IN PART; VACATED AND REMANDED IN PART.

. We refer collectively to the plaintiffs as "physicians” unless reference to a particular party is required. In addition to FACE, the case went to trial on claims that the same conduct violated the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1962 (except that ACLA was alleged to be the RICO enterprise and was not a defendant on this claim), and on claims that the defendants conspired to violate FACE and RICO. As each claim turns on whether there were true threats without constitutional protection, the appeal and our opinion focus only on FACE.


. Michael Bray, Andrew Burnett, David A. Crane, Timothy Paul Dreste, Joseph L. Foreman, Stephen P. Mears, Monica Migliorino Miller, Catherine Ramey, Dawn Marie Stover, Donald Treshman, and Charles Wysong. We refer to them collectively as "ACLA.”


. The court had previously denied ACLA's motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Planned Parenthood of the Columbia/Willamette, Inc. v. ACLA (PPCW I), 945 F.Supp. 1355 (D.Or.1996).


. On the FACE claims, the jury awarded $39,656 to Crist, $14,429 to Hern, $15,797.98 to Elizabeth Newhall, $375 to James Newhall, $405,834.86 to PPCW, and $50,243 to PFWHC from each defendant as compensatory damages and $14.5 million to Crist, $13 million to Hern, $14 million to Elizabeth Newhall, $14 million to James Newhall, $29.5 million to PPCW, and $23.5 million to PFWHC in punitive damages. On the RICO claims (after trebling), Crist was awarded $892,260; ' Hem, $324,657; ' Elizabeth Newhall, $355,454; James Newhall, $8,442; PPCW $9,131,280; and PFWHC, $1,130,466.


. Treshman and Miller filed a separate brief. We treat their arguments with ACLA's, as each adopts the others' brief An amicus curiae brief in support of reversal was also submitted on behalf of The Thomas Jefferson Center for the Protection of Free Expression. Paul deParrie submitted a pro se, non-party-in-interest brief challenging the permanent injunction entered by the district court, and an amicus brief in opposition to reconsideration of the panel opinion.


. Amicus briefs in support of affirmance were submitted on behalf of the American Medical Association; seventeen United States Senators and forty-two United States Representatives; the State of Connecticut; the Anti-Defamation League, the American Jewish Committee, and Hadassah, the Women’s Zionist Organization of America, Inc.; Feminist Majority Foundation, Center for Reproductive Law and Policy, National Abortion and Reproductive Rights Action League and NARAL Foundation, National Abortion Federation, National Coalition of Abortion Providers, National Organization for Women Foundation, NOW Legal Defense and Education Fund, National Women's Health Foundation, Northwest Women's Law Center, Physicians for Reproductive Choice and Health, and Women’s Law Project; and the ACLU Foundation of Oregon, Inc.


. See, e.g., United States v. Whiffen, 121 F.3d 18, 20-21 (1st Cir.1997) (statement is threat under 18 U.S.C. § 875(c) if reasonable person would foresee that it would be interpreted as expression of intent to harm); United States v. Sovie, 122 F.3d 122, 125 (2d Cir.1997) (Second Circuit approach to threats, adopted in United States v. Kelner, 534 F.2d 1020 (2d Cir.1976), is objective test and requires assessing whether a reasonable recipient of statement would construe it as threat in light of context); United States v. Kosma, 951 F.2d 549, 556-57 (3d Cir.1991) (statement is threat under 18 U.S.C. § 871 if reasonable person would foresee that it would be interpreted as expression of intent to harm); United States v. Darby, 37 F.3d 1059, 1066 (4th Cir.1994) (statement is threat under 18 U.S.C. § 875(c) if reasonable person would interpret the statement as threat); United States v. Morales, 272 F.3d 284, 287 (5th Cir.2001) (statement is threat under 18 U.S.C. § 875(c) if recipient placed in reasonable fear of bodily harm); United States v. Landham, 251 F.3d 1072, 1080 (6th Cir.2001) (statement is threat under 18 U.S.C. § 875(c) if reasonable recipient of message would interpret it as expression of intent to harm); United States v. Hartbarger, 148 F.3d 777, 782-83 (7th Cir.1998) (cross burning is threat under 42 U.S.C. § 3631 because the reasonable person would foresee that it would be interpreted as expression of intent to harm); United States v. Hart, 212 F.3d 1067, 1072 (8th Cir.2000) (placing Ryder *1075truck in driveway of abortion clinic is threat under FACE because, in light of entire factual context, person would reasonably conclude that the act expresses an intent to harm); United States v. Magleby, 241 F.3d 1306, 1311-13 (10th Cir.2001) (cross burning is threat under the Fair Housing Act, 42 U.S.C. § 3631, because reasonable person would foresee that it would be interpreted as expression of intent to harm); United States v. Callahan, 702 F.2d 964, 965-66 (11th Cir.1983) (statement is threat under 18 U.S.C. § 871 if reasonable person would construe statement as expression of intent to harm); Metz v. Dep’t of Treasury, 780 F.2d 1001, 1002 (Fed.Cir.1986) (threat evaluated by reasonable listener considering numerous factors).
Although all now apply an objective standard, several circuits have a "reasonable listener” test while others have a "reasonable speaker” test as we do. The difference does not appear to matter much because all consider context, including the effect of an allegedly threatening statement on the listener.


.Both the House and Senate specifically referred to Gilbert's interpretation of the Fair Housing Act’s threat provision in adopting FACE’S quite similar text. H. Rep. No. 103-306, 12 n. 19 (1993), 1994 U.S. Code Cong. & Admin. News at 699, 709 n. 19; S.Rep. No. 103-117, at 29 (1993).


. We have held that 28 U.S.C. § 876, which criminalizes knowingly mailing any communication containing a threat to injure, is a specific intent crime. United States v. Twine, 853 F.2d 676 (9th Cir.1988); United States v. King, 122 F.3d 808 (9th Cir.1997). However, we were not defining "threat” or considering what a true threat is, and we made it clear that specific intent or ability to carry out the threat is not an essential element. King, 122 F.3d at 810 (quoting Twine, 853 F.2d at 681 n. 4).


. See, e.g., United States v. Francis, 164 F.3d 120, 123 (2d Cir.1999) (rejecting addition of substantive intent requirement to objective test); United States v. Miller, 115 F.3d 361, 363-64 (6th Cir.1997) (same); United States v. Aman, 31 F.3d 550, 553-56 (7th Cir.1994) (same); United States v. Patrick, 111 F.3d 375, 377 (8th Cir.1997) (same); United States v. Martin, 163 F.3d 1212, 1215-16 (10th Cir.1998) (same). But see United States v. Patillo, 438 F.2d 13, 15 (4th Cir.1971) (including subjective intent element in § 871). The Fourth Circuit has abandoned this approach in its other true threat cases.


. Judge Reinhardt chides us for failing to accord public speech more protection than private speech. He misses the point. Threats, in whatever forum, may be independently proscribed without implicating the First Amendment. See e.g., Schenck v. Pro-Choice Network of Western New York, 519 U.S. 357, 373, 117 S.Ct. 855, 137 L.Ed.2d 1 (1997) (so indicating in case involving public protest against abortion providers); Madsen, 512 U.S. at 774, 114 S.Ct. 2516 (same); Kelner, 534 F.2d 1020 (JDL press conference in connection with public demonstration about the Palestine Liberation Organization and its leader); Hart, 212 F.3d 1067 (public protest against abortion providers).
Nor does Bauer v. Sampson, 261 F.3d 775 (9th Cir.2001), turn on a public/private distinction, as Judge Kozinski’s dissent suggests. No heightened scrutiny was given to the professor’s speech on account of the fact that it had to do with a campus debate. Rather, the Orozco-Santillan test was applied, and we concluded that even though there was some violent content to his writings and cartoons, in the context of the underground campus newspaper in which they appeared, they *1077would be perceived as hyperbole instead of as a serious expression of intent to inflict bodily harm.


. It relies on United States v. Viefhaus, 168 F.3d 392 (10th Cir.1999) (threat that bomb will be activated in 15 pre-selected major cities); United States v. Schiefen, 139 F.3d 638 (8th Cir.1998) (personal letter sent to judge); United States v. Khorrami, 895 F.2d 1186 (7th Cir.1990) (telephone calls and wanted posters sent directly to Jewish National Fund stating “death to the Fucking JNF“); United States v. Cooper, 865 F.2d 83 (4th Cir.1989) (scoping out areas in Washington, D.C. to blow Rajiv Gandhi’s brains out); United States v. Kosma, 951 F.2d 549 (3d Cir.1991) (threat that 21 guns are going to put bullets through President Reagan’s heart and brain); United States v. Kelner, 534 F.2d 1020 (2d Cir.1976) (statement over radio that people are trained who are out now and intend to make sure that Arafat is assassinated); United States v. Sovie, 122 F.3d 122 (2d Cir.1997) (reiterating Second Circuit test that “true threat” is one that "on its face and in the circumstances in which it is made is so unequivocal, unconditional, immediate and specific as to the person threatened, as to convey a gravity of purpose and imminent prospect of execution”); United States v. Fulmer, 108 F.3d 1486 (1st Cir.1997) (silver bullets are coming; considered in context, appeared to be a threat).


. To the contraty, in Viefhaus, for example, the threat consisted of a hotline message from an unnamed person that violent acts would be executed by unnamed persons. In Khorrami, the purveyor of a “Crimes Against Humanity” poster made no statement that he would be the one to implement the threat. And in United States v. Bellrichard, 994 F.2d 1318 (8th Cir.1993), letters warned that God or unnamed parties would kill the addressees. The same is true of Kelner, where the court noted that it was not necessary under § 875(c) (prescribing a communication containing a threat) for the government to prove that Kelner had a specific intent or a present ability to carry out his threat. 534 F.2d at 1023.


. See also, e.g., United States v. Magleby, 241 F.3d 1306 (10th Cir.2001) (cross burning).


. See, e.g., United States v. Weslin, 156 F.3d 292 (2d Cir.1998); United States v. Wilson, 154 F.3d 658 (7th Cir.1998); United States v. Bird, 124 F.3d 667 (5th Cir.1997); Hoffman v. Hunt, 126 F.3d 575 (4th Cir.1997); Terry v. Reno, 101 F.3d 1412 (D.C.Cir.1996); United States v. Soderna, 82 F.3d 1370 (7th Cir.1996); Dinwiddie, 76 F.3d 913; Cheffer v. Reno, 55 F.3d 1517 (11th Cir.1995).


. ACLA argues more broadly that no claim for conspiracy to violate FACE exists, but we decline to consider the issue because it is raised for the first time on appeal. Los Angeles News Serv. v. Reuters Television Int’l Ltd., 149 F.3d 987, 996 (9th Cir.1998). It had every opportunity to assert this view in the district court before judgment, having moved to dismiss, for summary judgment, and for judgment as a matter of law as well as having objected to proposed instructions (but not on conspiracy). Failing to raise the issue until now, absent any exceptional circumstances or change in the law, prejudices both the plaintiffs and the process. Considerable time and resources were devoted to litigating these claims to verdict. In any event, we cannot see that substantial injustice occurred. FACE came into being in part because of “organized,” "concerted” campaigns by "groups” to disrupt access to reproductive health services, S.Rep. No. 103-117, at 6-7 (1993), and the instruction effectively channeled the jury away from finding defendants liable for mere association and instead required it to find that each defendant threatened physicians intending to intimidate them or willfully joined with others to do so. See Madsen v. Women’s Health Center, Inc., 512 U.S. 753, 776, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994) (freedom of association protected by First Amendment does not extend to joining with others for the purpose of depriving third parties of their lawful rights).


. ACLA cites other errors in the Hobbs Act and RICO instructions but offers no authority in support. Neither does it indicate that any objection on these issues was preserved. Its argument on appeal is not developed. In any event, the instructions appear to track model instructions and are not obviously wrong. For these reasons, we do not discuss these challenges and summarily reject them.
ACLA also contends that the court compromised its right to a fair trial by telling the jury that the United States Supreme Court has declared that women have a constitutional right to abortion, and no one is permitted to violate the law because of their views about abortion. It objected on the ground that the charge was "death to us” but makes no substantial argument on appeal why there was reversible error on this account. We summarily reject this argument as well.


. After noting that the decision to admit deposition testimony at all is within the sound discretion of the district court, Judge Flaum explained in Oostendorp:
It follows that the court may control the manner in which deposition testimony is presented; indeed, trial courts are charged to "exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth [and to] avoid needless consumption of time....” Fed.R.Evid. 611(a). The district court adopted its rule to serve these objectives, and we agree that requiring deposition summaries can be a reasonable means of implementing the mandate of Rule 611. We therefore conclude that the district court's requirement was not an abuse of its *1084discretionary authority to regulate the conduct of civil trials.
Oostendorp, 937 F.2d at 1179-80.
We hold only, for these reasons, that the district court did not abuse its discretion in requiring summaries in lieu of transcripts. As there was no challenge along the lines of Judge Berzon's dissent to the particular summaries that were presented, we have no occasion to consider whether the court did or did not err in receiving them.


. Assuming that he has standing, deParrie's challenges fail for most of the same reasons. The district court found that he was an employee and agent of ALM and it is proper for the injunction to apply to him as well. Fed. R.Civ.P. 65.